  Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 1 of 34




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-2787

WESTERN SLOPE CONSERVATION CENTER,

THE WILDERNESS SOCIETY, and

WILDERNESS WORKSHOP,

       Petitioners,

vs.

UNITED STATES BUREAU OF LAND MANAGEMENT, an agency of the U.S. Department
of the Interior,

DAVID BERNHARDT, in his official capacity as the Secretary of the U.S. Department of the
Interior, and

JAMIE E. CONNELL, in her official capacity as the Colorado State Director of the U.S. Bureau
of Land Management,

       Respondents.



                      PETITION FOR REVIEW OF AGENCY ACTION




PETITION FOR REVIEW OF AGENCY ACTION                                                       1
  Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 2 of 34




                                        INTRODUCTION

       1.      Petitioners Western Slope Conservation Center, The Wilderness Society, and

Wilderness Workshop (collectively Conservation Groups) challenge the Bureau of Land

Management’s (BLM) Final Environmental Impact Statement (EIS) and Record of Decision

(ROD) that approved the new Uncompahgre Field Office (UFO) Resource Management Plan

(RMP) for nearly a million acres of public lands and mineral estate in western Colorado.

       2.      The ROD made available for oil and gas leasing more than 870,000 acres—or

95% of the area managed under the RMP by BLM. These federal public lands and minerals are

dispersed throughout a broader 3.1-million-acre planning area that includes private, state, and

other federal lands within Montrose, Gunnison, Ouray, Mesa, Delta, and San Miguel counties.

BLM’s decision to make almost the entire area managed under the RMP available to oil and gas

leasing threatens the area, which is treasured for its scenic beauty, idyllic towns, organic

agriculture, recreational opportunities, clean air and water, and abundant wildlife.

       3.      Prior to issuing the ROD, the Federal Respondents failed to take a “hard look” at

the environmental impacts of opening nearly the entire management area to oil and gas drilling,

including within potential Areas of Critical Environmental Concern (ACECs) and Lands with

Wilderness Characteristics (LWCs) and near waterways on which local communities and

wildlife rely. The EIS failed to fully disclose how oil and gas development will harm lands and

natural resources, along with the values that Congress prescribed for ACECs, LWCs, and other

special places. Instead, the EIS ignored key issues and assumed, without rational support, that

vague or unsupported mitigation measures will protect certain values and minimize impacts on

resources. The EIS also failed to evaluate the full scope of climate change issues and greenhouse




PETITION FOR REVIEW OF AGENCY ACTION                                                               2
  Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 3 of 34




gas emissions resulting from oil and gas development under the RMP. As a result, BLM violated

the National Environmental Policy Act (NEPA) and its implementing regulations.

       4.      BLM also fell short of its duties under NEPA by failing to consider a meaningful

range of alternatives for oil and gas development. Four of the alternatives that it analyzed would

have opened virtually identical amounts of the management area —about 95%—to oil and gas

leasing, while the other proposed opening at least two-thirds of the area. BLM rejected viable

alternatives that would have meaningfully reduced oil and gas leasing throughout the

management area, where about 25% of the federal mineral estate—nearly 225,000 acres—is

already leased for oil and gas development. BLM’s narrow range of alternatives was

unreasonable and ignored overwhelming public concern about the impacts of oil and gas

development in the planning area as well as the mounting science showing the harmful impacts

such development has on communities, conservation, and climate change.

       5.      BLM’s final decision also rejected many of the limited protections for special

lands, waterways, and people that were included in the Draft EIS/RMP’s preferred alternative

and instead prioritized oil and gas development over all other uses. This change in direction was

unsupported by a rational explanation and ran counter to evidence showing greater conservation

protections were warranted. Further, BLM’s final decision was based on factors that Congress

did not intend it to consider under the Federal Land Policy and Management Act (FLPMA). In

particular, BLM’s failure to prioritize designation of ACECs, refusal to protect any LWCs, and

its reduction of mitigation for waterways was irrational and defied the facts before the agency.

       6.      Due to these and other flaws, the Conservation Groups challenge BLM’s EIS,

ROD, and RMP as arbitrary, capricious, and contrary to NEPA and FLPMA. The Court should

therefore vacate these decisions under the Administrative Procedure Act (APA).




PETITION FOR REVIEW OF AGENCY ACTION                                                               3
    Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 4 of 34




                                JURISDICTION AND VENUE

       7.      Jurisdiction is proper in this Court under 28 U.S.C. § 1331 because this action

arises under the laws of the United States, including the APA, 5 U.S.C. § 701 et seq.; NEPA, 42

U.S.C. § 4321 et seq.; FLPMA, 43 U.S.C. § 1701 et seq.; the Declaratory Judgment Act, 28

U.S.C. § 2201 et seq.; and the Equal Access to Justice Act, 28 U.S.C. § 2214 et seq. An actual,

justiciable controversy now exists between Petitioners and Respondents, and the requested relief

is therefore proper under 5 U.S.C. §§ 701–706 and 28 U.S.C. §§ 2201–02.

       8.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because all or a

substantial part of the events or omissions giving rise to the claims herein occurred within this

judicial district, and Conservation Groups are headquartered and/or have offices in this District.

       9.      The Federal Government has waived sovereign immunity in this action pursuant

to 5 U.S.C. § 702.

       10.     Petitioners have exhausted their administrative remedies.

                                            PARTIES

       11.     Petitioner WESTERN SLOPE CONSERVATION CENTER (the Conservation

Center)1 is a non-profit organization founded in 1977 that aims to build an active and aware

community to protect and enhance the lands, air, water, and wildlife of the lower Gunnison River

watershed, approximately 76% of which is federally-owned public land and largely managed by

BLM’s UFO. The Conservation Center is located in Paonia, where it focuses on issues affecting

Delta County and the North Fork Valley related to three main areas of conservation: public lands

planning and advocacy, watershed stewardship, and education and engagement with the




1
 The Western Slope Conservation Center is registered as a trade name of NFRIA-WSERC
Conservation Center, Inc. with the Colorado Secretary of State.

PETITION FOR REVIEW OF AGENCY ACTION                                                                 4
  Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 5 of 34




community. The Conservation Center has hundreds of members and several full-time staff

members in the North Fork Valley and Western Slope of Colorado.

       12.     Petitioner THE WILDERNESS SOCIETY (TWS) is a non-profit organization

dedicated to protecting wilderness and inspiring Americans to care for our wild places. TWS is

one of America’s leading public lands conservation organizations. Since 1935, TWS has been

dedicated to protecting America’s wild places for current and future generations, and is

committed to smart and sensible regulation and management of public lands and work to ensure

that public resources are used effectively, efficiently, and responsibly. TWS supports a transition

to renewable energy, including by ensuring that oil and gas and other energy development is

focused in suitable locations and completed in a manner that does not harm other values. TWS

has offices throughout the country, including an office with more than two dozen employees in

Denver, Colorado and another office in Steamboat Springs, Colorado. TWS has several

thousand members in Colorado and over one million members and supporters nationwide.

       13.     Petitioner WILDERNESS WORKSHOP (WW) is a non-profit organization

dedicated to preservation and conservation of the wilderness and natural resources of western

Colorado’s public lands, including in the UFO planning area. WW engages in research,

education, legal advocacy, and grassroots organizing to protect the ecological integrity of local

landscapes and public lands in the area affected by the RMP. WW focuses on the monitoring

and conservation of air and water quality, wildlife species and habitat, natural communities, and

lands of wilderness quality. WW is the oldest environmental non-profit in the Roaring Fork

Valley, dating back to 1967, and now has a membership base of more than 700 people.

       14.     Petitioners bring this action on their own behalf and on behalf of their adversely

affected members. Conservation Groups’ members, staff, supporters, and volunteers live, work,




PETITION FOR REVIEW OF AGENCY ACTION                                                                5
  Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 6 of 34




recreate, or otherwise use and enjoy the public lands, waters, and natural resources within the

UFO planning area that is the subject of this lawsuit. They regularly visit and use this area for

recreational, aesthetic, scientific, educational, spiritual, conservation, commercial, informational

and other purposes, and plan to continue doing so in the future. They have an interest in the

protection and enhancement of natural and human communities in the planning area, and have

serious concerns about the impact of the Final EIS, UFO RMP, and ROD—which will allow oil

and gas development and other activities to harm the resources and values that they treasure.

       15.     Conservation Groups participated in the public planning process by submitting

detailed comments, meeting with BLM representatives, conducting outreach to their members

and supporters about the RMP, and protesting the Final EIS and Proposed RMP in August 2019.

       16.     During that process, Conservation Groups were denied information, analyses,

data, and explanations about BLM’s EIS, decision-making, RMP, and the resulting impacts on

their interests in the UFO planning area. As a result, BLM prevented the Conservation Groups’

from fully understanding and responding to threats to the public lands, resources, and

communities at issue here; diverted their limited resources to addressing these issues; frustrated

their ability to fulfill their missions and goals; and harmed their organizations in other ways.

       17.     Respondents’ violations of NEPA, FLPMA, the APA, and other laws in adopting

the challenged decisions have injured and will continue to injure the recreational, aesthetic,

scientific, educational, spiritual, conservation, commercial, informational and other interests of

Conservation Groups and their staff, members, and supporters. These are actual, concrete

injuries caused by Respondents’ legal violations, for which judicial review and the relief

requested is required to redress. Conservation Groups have no adequate remedy at law.




PETITION FOR REVIEW OF AGENCY ACTION                                                                 6
    Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 7 of 34




       18.     Respondent BUREAU OF LAND MANAGEMENT is an agency or

instrumentality of the United States within the U.S. Department of the Interior, and has been

delegated responsibility for managing the public lands and resources governed by the UFO RMP

and ROD at issue in this case, in accordance and compliance with federal laws and regulations.

       19.     Respondent DAVID BERNHARDT is the Secretary of the U.S. Department of

the Interior and is sued solely in his official capacity. Secretary Bernhardt is the federal official

who is ultimately responsible for ensuring that BLM’s management of federal public lands,

resources, and mineral estates in Colorado complies with all applicable laws and regulations.

       20.     Respondent JAMIE E. CONNELL is the Colorado State Director of the U.S.

Bureau of Land Management and is sued solely in her official capacity. State Director Connell

is responsible for managing the federal public lands, resources, and mineral estates in Colorado

under BLM’s jurisdiction and overseeing the Uncompahgre Field Office at issue here.

                                    LEGAL BACKGROUND

       National Environmental Policy Act (NEPA)

       21.     NEPA’s twin aims are: (1) to foster informed decision making by requiring

agencies to consider the environmental impacts of their proposed actions; and (2) to ensure that

agencies inform the public that they considered environmental concerns. 42 U.S.C. § 4331; 40

C.F.R. § 1500.1(b)-(c).2 To accomplish these goals, federal agencies must prepare an

Environmental Impact Statement (EIS) to consider the effects of each “major Federal action[ ]

significantly affecting the quality of the human environment.” 42 U.S.C. § 4332(2)(C)(i).




2
  Recent revisions to NEPA’s regulations do not apply to decisions issued before the September
14, 2020 effective date. 85 Fed. Reg. 43304, 43339 (July 16, 2020). Thus, the complaint cites to
the 1978 version of the regulations that was effective when the RMP was issued.

PETITION FOR REVIEW OF AGENCY ACTION                                                                    7
  Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 8 of 34




       22.     An EIS must take a hard look at the environmental impacts of a proposed action

before reaching a decision and “provide full and fair discussion of significant environmental

impacts.” 40 C.F.R. § 1502.1; 42 U.S.C. § 4332(2)(C). An EIS must also “[r]igorously explore

and objectively evaluate all reasonable alternatives” and explain why other alternatives were

eliminated from detailed study. 40 C.F.R. § 1502.14(a); 42 U.S.C. § 4332(2)(C)(iii), (E).

       23.     NEPA requires that an EIS analyze the “direct effects, which are caused by the

action and occur at the same time and place,” as well as “indirect effects, which are . . . later in

time or farther removed in distance, but are still reasonably foreseeable” and cumulative impacts,

which are those resulting “from the incremental impact of the action when added to other past,

present, and reasonably foreseeable future actions.” 40 C.F.R. §§ 1502.16, 1508.7–1508.8.

       24.     To fulfill NEPA’s public participation goals, federal agencies must “assess and

consider” comments “both individually and collectively” and properly respond to comments in a

final EIS. Id. §§ 1502.9(b), 1503.4(a). If an agency “makes substantial changes in the proposed

action that are relevant to environmental concerns” or “[t]here are significant new circumstances

or information relevant to environmental concerns and bearing on the proposed action or its

impacts[,]” an agency must issue a supplemental draft and final EIS. Id. § 1502.9(c).

       25.     At the time of its decision, an agency must release a “record of decision” (ROD)

that identifies and discusses all factors that the agency balanced when making its decision and

state how those considerations entered into its decision. Id. § 1505.2.

       Federal Land Policy and Management Act (FLPMA)

       26.     FLPMA directs BLM to manage the public lands “in a manner that will protect

the quality of scientific, scenic, historical, ecological, environmental, air and atmospheric, water

resource, and archeological values; that, where appropriate, will preserve and protect certain




PETITION FOR REVIEW OF AGENCY ACTION                                                                   8
  Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 9 of 34




public lands in their natural condition; that will provide food and habitat for fish and wildlife and

domestic animals; and that will provide for outdoor recreation and human occupancy and use.”

43 U.S.C. § 1701(a)(8). BLM must also follow multiple use principles, which requires the

agency to achieve “a combination of balanced and diverse resource uses that takes into account

the long-term needs of future generations.” Id. §§ 1702(c); 1732(a).

       27.     To do so, the agency must develop RMPs that guide future management decisions

and then conform all resource management decisions to such plans. Id. § 1712; 43 C.F.R. §

1610.5-3(a). When developing an RMP, BLM must, inter alia, follow multiple use principles;

consider physical, biological, economic, and other sciences; consider present and potential uses

of the public lands; and weigh long- and short-term benefits to the public. 43 U.S.C. § 1712(c).

       28.     Additionally, BLM “shall . . . give priority to the designation and protection of

areas of environmental concern” (ACECs), which are areas “where special management attention

is required … to protect and prevent irreparable damage to important historic, cultural, or scenic

values, fish and wildlife resources or other natural systems or processes, or to protect life and

safety from natural hazards.” Id. §§ 1712(c)(3), 1702(a).

       29.     “Areas having potential for [ACEC] designation and protection management shall

be identified and considered throughout the [RMP] process.” 43 C.F.R. § 1610.7-2(a). BLM

evaluates potential ACECs based on their relevance and importance. Id. Relevance means “a

significant historic, cultural, or scenic value; a fish or wildlife resource or other natural system or

process; or natural hazard” is present. Id. § 1610.7-2(a). Importance means an area has

“substantial significance and values.” Id. BLM must consider areas that meet these criteria for

designation and if it designated, include “the general management practices and uses, including

mitigating measures, identified to protect designated ACEC[s]” in an RMP. Id. § 1610.7-2(b).




PETITION FOR REVIEW OF AGENCY ACTION                                                                  9
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 10 of 34




       30.     Wilderness characteristics are another special resource that BLM must consider

during the RMP process. See 43 U.S.C. § 1712(c)(4) (directing BLM to rely on “the inventory

of the public lands, their resources, and other values” when revising an RMP); Id. § 1782(a)

(noting that FLPMA requires BLM to inventory roadless areas with wilderness characteristics);

see BLM MANUAL: CONSIDERING LANDS WITH WILDERNESS CHARACTERISTICS IN THE BLM LAND

USE PLANNING PROCESS (Mar.     15, 2012) at .06 (stating: “[m]anaging the wilderness resource is

part of the BLM’s multiple use mission” and must be addressed in an RMP).

       31.     FLPMA relies on the definition of wilderness characteristics in the Wilderness

Act, which explains that lands with wilderness characteristics possess naturalness, outstanding

opportunities for solitude or primitive recreation, sufficient size to preserve in an unimpaired

condition, and ecological, scenic, or other values. 43 U.S.C. § 1702(i); 16 U.S.C. § 1131(c).

       32.     When preparing RMPs, BLM must provide “opportunities to meaningfully

participate in and comment on” the plans and must comply with NEPA’s requirements when

doing so. 43 C.F.R. §§ 1610.2(a), 1601.0-6.

       Administrative Procedure Act (APA)

       33.     The APA governs judicial review of agency actions under NEPA and FLPMA

and provides a right to judicial review for any “person suffering legal wrong because of agency

action, or adversely affected or aggrieved by agency action.” 5 U.S.C. § 702. The APA directs

courts to “hold unlawful and set aside agency action . . . found to be … arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law.” Id. § 706(2)(A). Agency actions

should be set aside if made “without observance of procedure required by law.” Id. § 706(2)(D).




PETITION FOR REVIEW OF AGENCY ACTION                                                               10
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 11 of 34




                                      STATEMENT OF FACTS

       Threats to Treasured Resources in the Uncompahgre Area

       34.     The UFO RMP covers nearly a million acres in southwest Colorado just south of

Grand Junction and within Montrose, Gunnison, Ouray, Mesa, Delta, and San Miguel counties.

There, BLM manages 675,800 acres of public lands and administers 971,220 acres of federal

mineral estate, nearly 250,000 acres of which is under state, city, and private lands. The UFO

RMP area is interspersed with other lands owned or managed by other entities. This broader

planning area comprises about 3.1 million acres and is depicted in the following map:




PETITION FOR REVIEW OF AGENCY ACTION                                                             11
  Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 12 of 34




       35.     The UFO planning area is treasured for its scenic beauty, recreational

opportunities, idyllic communities, organic agriculture, abundant wildlife, and natural resources.

       36.     Recreation opportunities abound, drawing locals and visitors for whitewater

rafting, mountain biking, horse packing, camping, hiking, backpacking, mule deer and elk

hunting, fruit picking, and more. Recreational uses of public lands in the area are expected to

increase over the next twenty years.

       37.     Local communities—including the towns of Delta, Montrose, Paonia, Ouray,

Norwood, and Telluride—and the surrounding six counties are home to roughly 250,000 people.

       38.     An area of particular importance and public interest within the UFO is the North

Fork Valley. Nestled within the North Fork and Smith Fork drainages of the Gunnison River,

the North Fork Valley is located in the northern corner of the planning area surrounding Paonia

and within Delta and Gunnison counties that includes 63,390 acres of public lands and 159,820

acres of federal mineral estate managed by the UFO.

       39.     Organic agriculture is a mainstay and important economic driver of the area—

particularly in the North Fork communities, which boast the largest concentration of organic

farms in Colorado. Vineyards, produce farms, and orchards abound, and more than 36,000 acres

of BLM-administered land are designated as farmland of statewide importance, unique

importance, or prime farmland. Farming depends on clean water in rivers, streams, and

groundwater and in the canals, ditches, and other irrigation facilities that transfer water.

       40.     BLM lands in the area provide crucial late summer and early fall habitat for black

bears, crucial winter range for deer and elk, and habitat for threatened, endangered, and sensitive

species like the Gunnison sage grouse, Canada lynx, yellow-billed cuckoos, and bald eagles.




PETITION FOR REVIEW OF AGENCY ACTION                                                              12
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 13 of 34




       41.     Many streams and rivers in the area support important trout fisheries, including

the Gunnison River, which is a Colorado Gold Medal trout stream. The Gunnison Basin is also

major headwater for the Colorado River System and serves as a “water bank” to ensure adequate

flows remain to meet the Colorado River Compact requirements.

       42.     Historically, coal and other mining activities helped support the local economy,

but such extractive industries are winding down as mines continue to close. Non-extractive

industries that are dependent on protection of natural resources—like agriculture, tourism,

recreation, and others—continue to grow and support the local communities.

       43.     But the area’s natural resources and rural, scenic, and wild character are under

increasing pressure from oil and gas interests. BLM has already issued oil and gas leases for

nearly 225,000 acres, or one quarter of the federal mineral estate covered by the UFO RMP.

       44.     Expanding oil and gas development in the RMP area threatens the people,

wildlife, and crops that rely on the area’s clean water and air and healthy landscapes to survive

and thrive. Drilling and operating oil and gas wells irreparably damages the land, scars the

visual landscape far beyond, fragments wildlife habitat, impedes recreation or other public land

uses, causes harmful air emissions, generates significant noise, increases road construction and

use, destroys wilderness characteristics and other important values of special lands, consumes

large amounts of surface or groundwater, and produces massive quantities of wastewater and

other toxic materials. Further, oil and gas activities produce large amounts of greenhouse gas

emissions that contribute to climate change, which is already harming the planning area. BLM

admits that climate change is projected to further cause earlier snowmelt, reduced precipitation,

warmer temperatures, increased drought, and more severe and frequent wildfires. In turn,

climate change will harm countless resources and values like waterways and special lands.




PETITION FOR REVIEW OF AGENCY ACTION                                                                13
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 14 of 34




       BLM’s RMP Planning Process for the Uncompahgre Area

       45.     In December 2009, BLM began a public process to replace the 1985 San Juan/San

Miguel RMP and the 1989 UFO Basin RMP, which governed this remarkable landscape for

decades. BLM informed the public that a new resource management plan was “necessary in

order to respond to changing resource conditions, new issues, and federal policies, as well as to

prepare a comprehensive framework for managing public lands administered by the UFO.”

       46.     In 2010, BLM initiated a scoping process and sought public comment on what

issues to consider. Special land designations, such as wilderness and ACEC issues, recreation,

and non-renewable energy development were the most common topics raised by the public.

       47.     Subsequent controversy arose over proposals for oil and gas leasing in the North

Fork Valley, where most of the oil and gas activities on BLM-managed lands have occurred.

       48.     In response, local stakeholders and governments spent 18 months crafting a

community alternative for the valley, entitled the “North Fork Alternative Plan” to protect the

economy, special places, resources, and communities by closing 75% of the valley to oil and gas

leasing and imposing no surface occupancy (NSO) stipulations on leasing in many places.

       49.     In May 2016, BLM released a Draft RMP/EIS and sought public comment on

four alternatives. Each alternative proposed different goals, objectives, standards, and mitigation

measures for a new RMP to govern BLM’s decisions in the UFO planning area for two decades.

       50.     Alternative A was the “no action” alternative that retained direction from the

existing RMPs, which kept 95% of the management area open to oil and gas leasing.

       51.     Alternative B provided the greatest conservation protections, and included the

North Fork Alternative Plan—as a “sub” alternative B.1—but would still keep a majority of the




PETITION FOR REVIEW OF AGENCY ACTION                                                              14
  Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 15 of 34




management area open to oil and gas leasing, with 76% of the area open under Alternative B and

66% of the area open under Alternative B.1.

       52.     Alternative C purported to “maximize utilization of resources” by elevating

extractive uses above conservation protections, while Alternative D—BLM’s preferred

alternative—claimed to emphasize “balancing resources and resource use” among competing

interests, land uses, and values. But both proposed to keep virtually the same amount of the

management area open to oil and gas leasing as the status quo: about 95%.

       53.     BLM received more than 50,000 public comments that raised a host of concerns

about the Draft RMP/EIS, including its emphasis on oil and gas development across all

alternatives, inadequate protections for natural resources, and insufficient special designations.

       54.     Conservation Groups, other organizations, and individuals called for BLM to

evaluate alternatives that included greater protections from oil and gas development, such as

ones not allowing any new leasing in the North Fork area or throughout the entire planning area.

       55.     Although Conservation Groups urged BLM to consider even greater protections

for the North Fork Valley, they supported the community’s Alternative B.1 as the best of those

evaluated in detail.

       56.     Outside of the North Fork Valley—which includes most of the UFO management

area and nearly all existing and potential ACECs and LWCs—TWS urged the agency to evaluate

an alternative that considered the actual oil and gas “development potential” for specific lands

and closing, at a minimum, the more than 400,000 acres with lower development potential.

       57.     TWS’s proposal explained that closing lands with lower development potential

would stop speculative leasing—a pernicious industry practice that locks up lands for the

duration of a lease regardless of whether the lands are ever developed. Once these leases are




PETITION FOR REVIEW OF AGENCY ACTION                                                                 15
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 16 of 34




issued, BLM relies on their existence to deny more productive uses of these lands, such as future

conservation designations or preserving wilderness characteristics.

       BLM’s Change of Course and Issuance of the Final EIS and Proposed RMP

       58.     During fall 2018, local and state BLM officials in Colorado finished their work on

a final EIS and a proposed RMP, which they presented to BLM’s leadership and representatives

from Respondent Secretary Bernhardt’s office in Washington, D.C.

       59.     During that briefing, BLM’s leadership informed local and state BLM officials

that the final documents missed the mark regarding the administration’s priorities, particularly

stipulations to protect steep slopes and water resources and protections for ACECs and LWCs,

which leadership viewed as incompatible with the administration’s energy dominance agenda.

       60.     According to Respondent Connell, that briefing “resulted in the need to revise the

preferred alternatives and analysis[,]” and subsequent discussions “with BLM leadership resulted

in additional changes to align the preferred alternative with administration priorities.”

       61.     Several months later, in June 2019, BLM issued the Final EIS that introduced a

new preferred alternative—Alternative E—that BLM proposed to adopt as the RMP. BLM did

not accept public comment on these documents or Alternative E and instead limited public

involvement to formal protests of the final decision.

       62.     Alternative E proposed keeping open approximately 95% of the management area

to oil and gas leasing and jettisoned some of the few conservation protections that were included

in the Draft EIS/RMP’s original preferred alternative. Compared to the preferred alternative in

the Draft EIS/RMP, Alternative E proposed eliminating more than 135,000 acres of NSO

stipulations; abandoning 21,000 acres of ACEC protections; and rejecting protections for roughly

18,000 acres of LWCs.




PETITION FOR REVIEW OF AGENCY ACTION                                                               16
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 17 of 34




       63.     BLM rejected Conservation Groups’ call for considering and adopting an

alternative that meaningfully reduced oil and gas leasing across the management area.

       64.     As a result, in the Final EIS, four of the five alternatives proposed to open

virtually identical amounts of the management area to oil and gas leasing: about 95% of the

management area. The roughly 5% of the area closed to leasing under these alternatives was

closed by statute or otherwise was not subject to BLM’s leasing discretion. In other words, BLM

chose to keep open virtually every acre it could in four of the five alternatives.

       65.     Alternative B/B.1—the most protective of all—still proposed keeping a majority

of the area open to oil and gas leasing, at 75% and 66% respectively. Indeed, BLM admitted that

the “acreage open or closed to fluid mineral leasing … is similar for most alternatives” and that

as a result, the cumulative impacts of Alternatives C, D, and E on energy development would be

“fairly similar since the amount of land unavailable for oil and gas leasing are comparable (less

than a 6,000-acres difference between the three alternatives).”

       66.     Further, four alternatives would open a nearly identical proportion of lower

development potential lands, about 95%, while Alternative B and B.1 would open about 82% or

70%. None considered closing all or most of the lower development potential lands.

       67.     BLM justified its decision not to use development potential “to allocate closures

to fluid minerals” on the grounds that future technologies could change and make areas viable in

the future. But BLM did not otherwise respond to comments that urged the agency to consider

or use development potential as a factor in determining oil and gas allocations.

       68.     BLM claimed that the “range of alternatives is consistent with the current

administration’s directives” but did not describe how it used them to craft the alternatives. Other




PETITION FOR REVIEW OF AGENCY ACTION                                                            17
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 18 of 34




than cryptic references to political priorities, BLM did not explain how it developed or why it

chose Alternative E as the preferred alternative in the Final EIS/Proposed RMP.

       BLM’s Analysis of Special Lands and Resource Impacts Prior to its Final Decision

       69.     Throughout the planning process, Conservation Groups, local communities, and

others expressed serious concerns about BLM’s proposal to keep open approximately 95% of the

management area to oil and gas leasing. Impacts to ACECs, LWCs, water resources, and climate

change, in particular, were a key issue of many comments and significant public concern.

               ACECs

       70.     Under the previous RMP, BLM protected five ACECs across 30,000 acres of the

UFO: 1) Needle Rock (80 acres); 2) Adobe Badlands (6,370 acres); 3) Fairview South (210

acres); 4) San Miguel River (22,780 acres); and 5) Tabeguache Creek (560 acres). These

ACECs protected a wide range of relevant and important values like scenic qualities, threatened

and endangered species habitat, active geological processes, unique plant species, high-quality

native riparian communities, and cultural resources.

       71.     Early in the planning process, BLM reviewed 20 proposals for new ACECs across

more than 215,000 acres: the public proposed 11 and the agency’s own specialists nominated 9.

BLM found 18 of these potential ACECs, in addition to the existing 5, met FLPMA’s relevance

and importance criteria and should be considered for designation during the planning process.

       72.     Conservation Groups and others urged BLM to protect these areas as ACECs to

prevent irreparable damage, which can easily occur from activities like oil and gas development.

       73.     In the Draft EIS/RMP, BLM’s preferred alternative would designate 51,320 acres

as ACECs. For existing ACECs, BLM proposed to retain Adobe Badlands, Needle Rock, and

San Miguel River; expand Fairview South; and remove Tabeguache Creek.




PETITION FOR REVIEW OF AGENCY ACTION                                                              18
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 19 of 34




For newly proposed ACECs, BLM proposed to add four: 1) Biological Soil Crust to protect

1,900 acres of cryptogamic crusts that support a higher than normal species diversity and rare

lichens; 2) Dolores River Slickrock Canyon to protect 9,780 acres of largely roadless spaces, a

spectacular canyon, and sensitive species habitat; 3) Paradox Rock Art to protect 1,080 acres

with important rock art and archaeological sites; and 4) Roubideau Corridors to protect 8,720

acres with canyons and streams that have very high biodiversity significance. The Draft

RMP/EIS included measures like no surface leasing stipulations to protect proposed ACECs.

       74.     But BLM reversed course in the Final EIS and the new Alternative E, abandoning

its original proposal to designate the Dolores River Slickrock Canyon and the Roubideau

Corridors and slashing the acreage in the proposed Biological Soil Crust from 1,900 acres to 390

acres and the San Miguel River by 1,120 acres. As a result, thousands of acres that were

originally proposed for protection as ACECs would not receive special management attention

like protection from surface impacts of oil and gas leasing. BLM did not explain in the Final EIS

why nearly half of the acres that it originally proposed to protect through ACEC designation

were no longer worthy of protection. The Final EIS did not identify what new facts arose to

demonstrate that the important and relevant values throughout those four potential ACECs could

be protected without designation. For the many other proposed ACECs, the Final EIS did not

explain how their relevant and important values would be protected without designation, why

BLM did not prioritize their protection, or what the resulting impacts would be.

       75.     In response to comments that the Draft EIS relied on outdated research and

ignored climate change in its ACEC analysis, BLM declined to include updated research and to

discuss climate change in this analysis at all. Thus, the Final EIS did not address how BLM will

protect relevant and important values as the impacts of climate change increase in the future.




PETITION FOR REVIEW OF AGENCY ACTION                                                              19
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 20 of 34




                Lands with Wilderness Characteristics

       76.     Lands with wilderness characteristics (LWCs) are those areas with sufficient size,

a high degree of naturalness, and outstanding opportunities for solitude or primitive recreation.

By managing LWCs to protect these values, BLM can benefit other resources and values like

fish and wildlife, cultural resources, and clean air and water.

       77.     During the planning process, BLM assessed 105,310 acres outside of designated

wilderness or wilderness study areas (WSA) and found that 42,150 acres in the following seven

areas possessed wilderness characteristics: Adobe Badlands WSA Addition, Camel Back WSA

Adjacent, Dolores River Canyon WSA Adjacent, Dry Creek Basin, Lower

Tabeguache/Campbell Creek, Roc Creek, and Shavano Creek.

       78.     Conservation Groups urged BLM to protect all LWCs from activities that are

generally incompatible with preservation of wilderness characteristics such as oil and gas

development, which scars and fragments the land, increases road construction and use, produces

industrial noise and pollution, and interferes with quiet and primitive recreation.

       79.     In the Draft EIS/RMP, BLM’s proposed alternative was to protect the wilderness

characteristics in 18,320 acres, or less than half of the overall LWC acreage. But in the Final

EIS and Proposed RMP, BLM reversed course and decided not to protect any LWCs.

       80.     The Final EIS admitted that the Proposed RMP would “prioritize other multiple

uses” over wilderness characteristics, even though BLM admitted elsewhere that not managing

“for the explicit protection of the inventoried [LWCs] would leave these lands vulnerable to

surface-disturbing activities, which would likely diminish wilderness characteristics over time.”

But BLM did not explain why it chose to elevate other uses over LWC protection or how that

choice satisfied the agency’s obligations under FLPMA and NEPA.




PETITION FOR REVIEW OF AGENCY ACTION                                                                20
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 21 of 34




       81.     At the same time, BLM announced a new vague criterion for managing the

18,320 acres of LWCs that were previously slated for protection under the Draft EIS/RMP: BLM

would “minimize” impacts on those areas. But the Proposed RMP admitted minimization of

impacts would be discretionary and only occur “when possible,” would still allow “competing

resource uses” to occur, and did not address how or when BLM will decide to minimize impacts.

       82.     Nevertheless, the Final EIS assumed that the Proposed RMP and its minimization

criterion “would provide more protection” for areas that BLM inventoried as LWCs compared to

the status quo. But the Final EIS did not explain how this was so, given that the Proposed RMP

would actually weaken some measures in the existing RMP for some of the inventoried LWCs.

       83.     For most of the LWCs that would not be subject to the minimization criteria under

the Proposed RMP (23,830 acres out of 42,150 acres total), the Final EIS provided little

discussion of impacts to wilderness characteristics even though most of those acres would be

open to oil and gas leasing without protection from surface disturbance.

       84.     Moreover, the Final EIS overlooked the short-and long-term benefits of protecting

LWCs and did not even mention climate change in its analysis—let alone evaluate how climate

change may affect LWCs when combined with BLM’s proposal not to protect any LWCs.

               Water Resources

       85.     Water resources in the UFO planning area include the Gunnison, San Miguel,

Dolores, and Uncompahgre rivers, a total of more than 2,700 stream miles, shallow aquifers,

irrigation conveyances, and dozens of public water systems that support local communities.

       86.     The Final EIS admitted that the most widespread water quality impairment in the

area is excessive selenium, which can harm wildlife through reproductive failure and deformities

in fish and aquatic birds. This problem—which is a particular threat in the Gunnison Basin—




PETITION FOR REVIEW OF AGENCY ACTION                                                           21
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 22 of 34




stems from the prevalence of Mancos soils, which have high selenium concentrations and are

highly erodible and thus susceptible to running off into waterways.

       87.     High salinity is another water quality issue tied to erosion of and runoff from

Mancos soils. The Final EIS admitted that the Gunnison Basin is “the largest nonpoint source of

salinity in the Upper Colorado River Basin” and that the agency must, under the Colorado River

Basin Salinity Control Act, 43 U.S.C. § 1593, minimize salt contributions from its lands.

       88.     The Final EIS admitted that erosion of Mancos soils can occur from just traveling

on highly erodible or saline soils and that steep slopes exacerbate the highly erodible nature of

the soils, with slopes greater than 40% “prone to accelerated erosion and require additional

protection to ensure that site productivity is protected and surface runoff is minimized.”

       89.     To address these and other problems, in the Draft EIS/RMP, BLM’s preferred

alternative proposed to close thousands of acres to oil and gas leasing to protect public water

supplies, to impose NSO stipulations on more than 139,000 acres with steep slopes greater than

40%, and to provide some protections for major rivers, streams, riparian areas, and wetlands. In

response, Conservation Groups and agencies like the Environmental Protection Act (EPA) urged

BLM in comments to adopt even stronger measures to protect water resources.

       90.     But in the Final EIS and Proposed RMP, BLM reversed course, without

explanation or an adequate response to these comments, abandoning or rejecting some protective

stipulations and opting for weaker stipulations, many of which are vague and discretionary and

do not ensure sensitive soils and water resources will be protected. Neither the Draft EIS/RMP

nor the Final EIS examined or disclosed the full scope of impacts that would result from BLM’s

adoption of weaker stipulations, and assumed without support that BLM would impose them and

thereby reduce impacts on soils and water resources.




PETITION FOR REVIEW OF AGENCY ACTION                                                                22
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 23 of 34




       91.     The Final EIS also included little information about how or where oil and gas

development under the Proposed RMP, especially on steep slopes, would exacerbate existing

problems and trends with soil erosion and resulting selenium and salinity loading.

       92.     The Final EIS provided similarly sparse information about other impacts to water

resources, particularly related to oil or wastewater spills, groundwater quality, and water

quantity, even though Conservation Groups and others expressed serious concern about the

impacts of the Proposed RMP on water quantity in the area from oil and gas development, which

would consume enormous amounts of water from nearby rivers, streams, or aquifers.

       93.     The Final EIS admitted that oil and gas development can cause serious and long-

term impacts to groundwater and downstream users and that “[t]he number of acres open for

leasing is proportional to the potential for long-term direct health and safety impacts” related to

water resources. Nevertheless, BLM did not explain why it chose to keep 95% of the UFO area

open for leasing and to rely so heavily on discretionary stipulations to minimize impacts.

       94.     Further, BLM declined to quantify the direct, indirect, and cumulative impacts of

water withdrawals expected from oil and gas development. BLM did not estimate the

withdrawals that would occur throughout the entire life of the RMP nor did it estimate the likely

differences in withdrawals between alternatives. BLM should have had the information it

needed—its estimate of potential oil and gas wells under each alternative and the amount of

water typically used per well—but declined to provide these estimates to the public.

       95.     Finally, the Final EIS admitted: “[c]ompeting uses for water in an ever drier

climate may result in decreases in water quantity and quality in the Planning Area over the long

term.” Despite such admissions about the negative impacts expected from climate change, the

Final EIS did not evaluate how each alternative would exacerbate such problems.




PETITION FOR REVIEW OF AGENCY ACTION                                                              23
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 24 of 34




               Climate Change

       96.     The Final EIS admitted that climate change is occurring and is expected to cause

decreased snowpack and precipitation, more frequent droughts, increased wildfires, reduced

vegetation, and other problems within the UFO planning area. Conservation Groups and others

informed BLM that these and other impacts have already begun to harm the resources and values

and local communities in the UFO planning area, and urged the agency to consider this issue in

depth and take action to reduce the agency’s contribution to this serious problem.

       97.     Instead, the Final EIS claimed that it could not fully or accurately assess the

RMP’s contribution to climate change given its global scope. BLM focused on market

conditions as a driver of greenhouse gas emissions in the UFO area without fully disclosing that

the agency, through oil and gas allocations and mitigation measures in the RMP, could cap or

reduce the agency’s contribution to greenhouse gas emissions. BLM also brushed over the costs

and problems that would result from keeping 95% of the management area open to oil and gas

leasing, despite cataloging the economic benefits from oil and gas development in the Final EIS.

       98.     Further, the Final EIS estimated the direct air emissions expected from each

alternative and disclosed that Alternative E would release nearly 3 million tons of greenhouse

gases each year, which represents an increase from the baseline by approximately 27%. But for

indirect emissions—which account for the downstream combustion of oil and gas—BLM

included an incredibly broad range of emissions—between 8 and 129 million tons over thirty

years under “high” and “low” development scenarios. However, BLM did not disclose

differences in such emissions for each alternative or show that was not possible. Further, these

estimates were based on outdated data and reports and did not fully consider oil and gas

development through the entire life of the RMP, which should be in place until at least 2040.




PETITION FOR REVIEW OF AGENCY ACTION                                                             24
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 25 of 34




       99.     Despite these estimates, the Final EIS did not assess the full scope of cumulative

emissions expected under each alternative and never explained what such quantities of emissions

might mean for climate change in general or for particular resources in the planning area. As a

result, BLM did not fully respond to substantial public concern about the RMP’s contributions to

climate change and what that will mean for the resources and communities in the planning area.

       BLM’s Response to Community Uproar and Issuance of the Record of Decision

       100.    Many organizations, businesses, local communities, elected officials, and

individuals publicly opposed the Final EIS and Proposed RMP. During August 2019,

Conservation Groups, the Colorado Department of Natural Resources, several counties, the

Town of Paonia, Colorado House Representative Julie McCluskie, and others filed protests of

the Proposed RMP, raising a wide range of concerns. Many protests focused on oil and gas

issues; impacts on wildlife, water resources, soil stability, climate, and communities; inadequate

mitigation; inconsistencies with state and local laws; and the limited range of alternatives.

       101.    In their protest, Conservation Groups alerted BLM to this Court’s recent decision

in Wilderness Workshop v. BLM, 342 F. Supp. 3d 1145 (D. Colo. 2018), which held that BLM

violated NEPA when it revised another nearby RMP because the agency’s range of alternatives

for oil and gas leasing was too narrow and the agency failed to evaluate an alternative that closed

lower development potential lands.

       102.    Many individuals, including the Mayor of Telluride, submitted comments on the

Proposed RMP and EIS, which BLM dismissed because they were not raised in protest format.

       103.    In September 2019, Colorado Governor Jared Polis invoked the Governor’s

Consistency Review process under 43 C.F.R. § 1610.3-2, and he informed BLM of

inconsistencies between the Proposed RMP and state law and provided recommendations for




PETITION FOR REVIEW OF AGENCY ACTION                                                              25
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 26 of 34




addressing concerns about greenhouse gas emissions and protections for wildlife. In January

2020, BLM rejected most of Governor Polis’s recommendations; and in February 2020, BLM

denied all of the protests submitted.

       104.    In response to Conservation Groups’ alternatives arguments, BLM did not

provide any additional rationale for its decision not to use development potential as a factor for

deciding which lands should be open or closed to oil and gas leasing. Notably, BLM failed to

explain why this position was reasonable in light of this Court’s ruling that the agency’s very

similar position in Wilderness Workshop was not reasonable and thus violated NEPA.

       105.    On April 2, 2020, Respondent Connell signed a ROD adopting the Proposed RMP

with minimal changes, which made the RMP effective immediately. One week later, BLM

announced the ROD was signed in the Federal Register, 85 Fed. Reg. 20296 (April 10, 2020).

       106.    The ROD included only a single page describing the “management considerations

and decision rationale” and claimed the RMP “provides the best combination of management

decisions to meet the purpose of and need for the RMP in consideration of the planning issues

and management concerns identified through the planning process.”

       107.    But neither the ROD nor the Final EIS explained how BLM’s “best option” to

fulfill the agency’s “multiple use” mandate was opening 95% of the area to oil and gas leasing,

elevating all other uses over protection of any LWCs, rejecting protections for the majority of

potential ACEC acreage, refusing reasonable restrictions on activities to protect steep slopes and

water resources, and releasing millions of tons of greenhouse gases each year.

       108.    In so doing, BLM prioritized extractive uses of public lands over short- and long-

term benefits to all other uses and values despite widespread public concern about the harmful

impacts of the new UFO RMP that will govern management of these lands for decades to come.




PETITION FOR REVIEW OF AGENCY ACTION                                                              26
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 27 of 34




                                  FIRST CLAIM FOR RELIEF
                                   Violations of NEPA and APA
           (Failure to Take a Hard Look at Impacts to ACECs, LWCs, Water Resources,
                         Climate Change, and Local Communities)

       109.    Petitioners reallege and incorporate by reference all preceding paragraphs.

       110.    This first claim for relief challenges BLM’s violations of NEPA and its

implementing regulations, which require BLM to examine and disclose the direct, indirect, and

cumulative impacts of its proposed actions and respond to public comments. 42 U.S.C. §

4332(2)(C); 40 C.F.R. §§ 1502.1, 1502.15, 1502.16, 1502.24, 1503.4, 1508.7, 1508.8.

       111.    When preparing an EIS during the RMP planning process, BLM must evaluate

potential impacts to resources and values like ACECs and inventoried LWCs and analyze other

factors such as the relative scarcity of values and the long- and short-term benefits of its

decision. 43 U.S.C. §§ 1711(a), 1712(c), 1782(a); 43 C.F.R. §§ 1601.0-6, 1610.4-6.

       112.    The Final EIS violated these requirements and failed to take a hard look at the

impacts of oil and gas development and other uses allowed under the UFO RMP, by, inter alia:

           a. Failing to establish an accurate baseline of existing conditions across the UFO,

               including for ACECs, LWCs, water resources, and climate change;

           b. Failing to fully examine and disclose all direct, indirect, and cumulative impacts

               of the RMP along with other past, present, and future actions, including: 1) the

               harm to potential ACECs and LWCs along with the potential short- and long-term

               benefits of protecting those special places; 2) the harm to water resources from

               development on steep slopes and from water withdrawals, spills, and wastewater

               due to oil and gas development; 3) how the RMP will exacerbate the increasing

               impacts of climate change on resources and values; and 4) the full scope of

               greenhouse gas emissions expected from oil and gas development;



PETITION FOR REVIEW OF AGENCY ACTION                                                              27
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 28 of 34




           c. Failing to fully examine and disclose how BLM will protect the relevant and

               important values of potential ACECs without ACEC designation and conserve the

               wilderness characteristics in LWCs without protection under the RMP;

           d. Relying on vague, unenforceable, and voluntary mitigation measures—like

               BLM’s decision to “minimize” impacts to a small subset of LWCs—to reduce

               threats and impacts to important resources and values without examining or

               disclosing the effectiveness of the measures or their likely impacts; and

           e. Ignoring mounting scientific evidence that prioritizing oil and gas development

               threatens human and natural communities and will prevent conservation uses of

               public lands from conferring greater short- and long-term benefits.

       113.    BLM thus fell short of its duty to ensure the public had high-quality and

scientifically-sound information about the RMP’s impacts before the decision was made.

       114.    Further, neither the Final EIS nor the ROD rationally explained how BLM

weighed impacts to ACECs, LWCs, water resources, climate change, and communities or

balanced other factors it must consider under FLPMA when jettisoning proposed protections and

instead adopting Alternative E as the RMP. BLM also failed to provide adequate and rational

responses to all public comments about the impacts of the RMP on key resources and values.

       115.    Accordingly, BLM’s UFO Final EIS, RMP, and ROD are arbitrary, capricious, an

abuse of discretion, not in accordance with NEPA and the APA, and therefore must be reversed

and set aside under the APA, 5 U.S.C. § 706(2)(A), (D). These challenged actions have caused

or threaten serious prejudice and injury to the rights and interests of Conservation Groups and

their members and staff.

       WHEREFORE, Conservation Groups pray for relief as set forth below.




PETITION FOR REVIEW OF AGENCY ACTION                                                              28
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 29 of 34




                                 SECOND CLAIM FOR RELIEF
                                  Violations of FLPMA and APA
                  (Failure to Give Priority to Designating and Protecting ACECs)

       116.    Petitioners reallege and incorporate by reference the preceding paragraphs.

       117.    This second claim for relief challenges BLM’s violations of FLMPA and its

implementing regulations, which require the agency to “give priority” to designating and

protecting ACECs by considering if special management attention is needed to protect areas with

relevant and important values. 43 U.S.C. §§ 1712(c)(3), 1702(a); 43 C.F.R. § 1610.7-2.

       118.    BLM fell short of these obligations by deciding that it need not give priority to

protecting most of the 215,000 acres of potential ACECs that it determined possess relevant and

important values. In so doing, BLM failed to provide a rational explanation or adequate factual

support in the Final EIS and RMP for its decision to: 1) reject protections for more than 185,000

acres of potential ACECs; 2) protect only about 30,000 acres of potential ACECs; and 3) reverse

course from the Draft EIS/RMP by declining designations for 9,780 acres of the Dolores River

Slickrock Canyon and 8,720 acres of the Roubideau Corridors and slashing acreage in the

proposed Biological Soil Crust from 1,900 acres to 390 acres and the San Miguel River by 1,120

acres. In particular, BLM failed to demonstrate that the relevant and important values in

potential ACECs will be protected without ACEC designation.

       119.    In reaching this decision, BLM relied on factors that Congress did not intend it to

consider and did not follow its own guidance for designating ACECs.

       120.    As a result, BLM did not demonstrate, through a rational explanation or adequate

support, that it gave priority to designating and protecting areas with relevant and important

values that warranted special management attention as ACECs.




PETITION FOR REVIEW OF AGENCY ACTION                                                               29
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 30 of 34




       121.    Accordingly, BLM’s Final EIS, RMP, and ROD are arbitrary, capricious, an

abuse of discretion, not in accordance with FLPMA and the APA, and therefore must be reversed

and set aside under the APA, 5 U.S.C. § 706(2)(A), (D). These challenged actions have caused

or threaten serious prejudice and injury to the rights and interests of Conservation Groups and

their members and staff.

       WHEREFORE, Conservation Groups pray for relief as set forth below.

                                   THIRD CLAIM FOR RELIEF
                                    Violations of NEPA and APA
                      (Failure to Consider a Reasonable Range of Alternatives)

       122.    Petitioners reallege and incorporate by reference all preceding paragraphs.

       123.    This third claim for relief challenges BLM’s violations of NEPA, which requires

BLM to develop and explore reasonable alternatives to a proposed action that would avoid or

minimize environmental impacts or enhance the quality of the human environment. 42 U.S.C. §

4332(2)(C)(iii), (2)(E); 40 C.F.R. §§ 1502.1, 1502.14.

       124.    NEPA also requires BLM to respond to comments and to issue a ROD that

identifies and discusses all factors “which were balanced by the agency in making its decision

and state how those considerations entered into its decision.” 40 C.F.R. § 1505.2, 1503.4.

       125.    BLM violated these duties under NEPA by failing to analyze a reasonable range

of alternatives for oil and gas development. Instead, BLM only considered alternatives that

would open at least two-thirds of the UFO area to oil and gas leasing, with four of those

alternatives keeping open approximately the same amount—95%.

       126.    BLM rejected requests from the Conservation Groups and others to study in detail

other reasonable alternatives that would have meaningfully limited oil and gas leasing, including

one that would close—at a minimum—lands with lower development potential outside of the




PETITION FOR REVIEW OF AGENCY ACTION                                                              30
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 31 of 34




North Fork Valley. In so doing, BLM provided inadequate information about its reasons for

rejecting such an alternative, neglected to fully respond to comments, and did not supply a

rational explanation for its range of and choice between alternatives in the ROD or Final EIS.

       127.    BLM’s failure to consider a reasonable range of alternatives in the Final EIS

violated NEPA and its implementing regulations, and was arbitrary, capricious, an abuse of

discretion, and contrary to law, and therefore must be reversed and set aside under the APA, 5

U.S.C. § 706(2)(A), (D). The challenged actions have caused or threaten serious prejudice and

injury to the rights and interests of Conservation Groups and their members and staff.

       128.    WHEREFORE, Conservation Groups pray for relief as set forth below.

                                 FOURTH CLAIM FOR RELIEF
                                Violations of FLPMA, NEPA, APA
                          (Inadequate Public Disclosure and Participation)

       129.    Petitioners reallege and incorporate by reference the preceding paragraphs.

       130.    This fourth claim for relief challenges BLM’s violations of FLPMA and its

implementing regulations, which require the agency to provide for meaningful public

participation in public lands management decisions, including RMPs, 43 U.S.C. §§ 1712(a),

1739(e); 43 C.F.R. § 1610.2(a), and BLM’s violations of NEPA and its implementing

regulations, which further require BLM to prepare a supplemental EIS and allow for public

comment where it “makes substantial changes in the proposed action that are relevant to

environmental concerns.” 42 U.S.C. §§ 4331(a), 4332(2)(C); 40 C.F.R. §§ 1502.9(c), 1506.6(a).

       131.    BLM violated FLPMA and NEPA by introducing and proposing to adopt a new

alternative, Alternative E, in the Final EIS and Proposed RMP, that was substantially different

than the preferred alternative in the Draft EIS/RMP. More specifically, Alternative E eliminated

numerous measures that were proposed in the Draft EIS/RMP’s preferred alternative to protect




PETITION FOR REVIEW OF AGENCY ACTION                                                              31
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 32 of 34




various public resources and values, including the following: no surface occupancy stipulations

for oil and gas leasing on 134,680 acres; designation of more than 20,000 acres as ACECs;

protections for 18,320 acres of LWCs; establishment of 177,700 acres of ecological emphasis

areas; and creation of visual resource management areas across 7,850 acres. These and other

changes—including the introduction of complex and qualitative stipulations and management

measures that were not evaluated in the Draft EIS/RMP—did not represent a reasonable

combination of existing elements. Instead, Alternative E’s likely impacts and environmental

concerns were not within the range of those disclosed in the Draft EIS/RMP for public comment.

       132.    Given that public comments on the Draft EIS/RMP overwhelmingly called for an

alternative and RMP that provided greater, not lesser, protections from oil and gas development,

the public could not fairly anticipate that the agency would present a new preferred alternative

that elevated oil and gas development over other land uses, resources, and values.

       133.    Further, during and after the public comment period, significant new

information—including research about climate change and other impacts of oil and gas

development on natural resources and communities—arose that demonstrated the effects of

Alternative E would be even more severe than previously disclosed in the Draft EIS/RMP.

Given this significant new information, BLM should have prepared and circulated a

supplemental EIS prior to proposing and adopting the RMP through the ROD.

       134.    Accordingly, BLM’s Final EIS, RMP, and ROD are arbitrary, capricious, an

abuse of discretion, not in accordance with FLPMA, NEPA, and the APA, and therefore must be

reversed and set aside under the APA, 5 U.S.C. § 706(2)(A), (D). These challenged actions have

caused or threaten serious prejudice and injury to the rights and interests of Conservation Groups

and their members and staff.




PETITION FOR REVIEW OF AGENCY ACTION                                                               32
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 33 of 34




                                         PRAYER FOR RELIEF

       WHEREFORE, Petitioners respectfully request that the Court grant the following relief:

       A.      Order, adjudge, and declare BLM violated NEPA, FLPMA, the agency’s

implementing regulations and policies, and/or the APA in approving the UFO RMP and ROD

and accompanying Final EIS;

       B.      Reverse, set aside, hold unlawful, and/or vacate the UFO RMP and ROD and

accompanying Final EIS;

       C.      Enter such other declaratory and/or preliminary or permanent injunctive relief as

Conservation Groups may specifically request hereafter;

       D.      Award Conservation Groups their reasonable costs, litigation expenses, and

attorney’s fees associated with this litigation under the Equal Access to Justice Act, 28 U.S.C. §§

2412 et seq., and/or all other applicable authorities; and/or

       E.      Grant such further relief as the Court deems necessary or appropriate in order to

remedy Respondents’ violations of law, vindicate the interests of Conservation Groups and the

public, and preserve and protect the public lands and resources at issue.

Dated: September 15, 2020.

                                                      Respectfully submitted,

                                                      s/ Elizabeth H. Potter
                                                      Elizabeth H. Potter (OR Bar No. 105482)
                                                      Todd Tucci (ID Bar No. 6526)
                                                      ADVOCATES FOR THE WEST
                                                      P.O. Box 1612
                                                      Boise, ID 83701
                                                      (206) 342-7024
                                                      epotter@advocateswest.org
                                                      ttucci@advocateswest.org

                                                      Attorneys for Conservation Groups




PETITION FOR REVIEW OF AGENCY ACTION                                                            33
 Case 1:20-cv-02787 Document 1 Filed 09/15/20 USDC Colorado Page 34 of 34




                                       s/ Peter Hart
                                       Peter Hart (CO Bar No. 37832)
                                       WILDERNESS WORKSHOP
                                       P.O. Box 1442
                                       Carbondale, CO 81623
                                       (970) 963-3977
                                       peter@wildernessworkshop.org

                                       Attorney for Wilderness Workshop




PETITION FOR REVIEW OF AGENCY ACTION                                      34
